941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randolph W. RINGSTAD, Plaintiff-Appellant,v.Carlyle STEELE, Attorney At Law, Lawrence Crane, Solicitor,Ben Brown, Deputy Sheriff, Millie Ridgeway, DeputySheriff, Caroline Mattos, Clerk,Defendants-Appellees,andLuis Kutner, Attorney At Law, Stephen John Henry, AttorneyAt Law, Robert H. Cureton, Judge, William H.Ballenger, Judge, Defendants.
No. 91-7001.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1991.Decided Aug. 16, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Clyde H. Hamilton, District Judge.  (CA-89-1174-15K)
Randolph Willis Ringstad, appellant pro se.
Edwin Brown Parkinson, Jr., Haynsworth, Marion, Mckay & Guerard, James D. Brice, Rainey, Britton, Gibbes & Clarkson, Greenville, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WILKINSON, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Randolph W. Ringstad appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Ringstad v. Steele, CA89-1174-15K (D.S.C. Dec. 4, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.